Citation Nr: 0730088	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-20 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for hiatal hernia.

3.  Entitlement to service connection for peptic ulcer.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to service connection for upper thoracic 
spine disability.  

6.  Entitlement to an evaluation in excess of 20 percent for 
disc narrowing at C3-4.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from February 1972 to 
March 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied the benefits sought on appeal.  (The 
veteran has relocated and the claims are now with the RO in 
Jackson, Mississippi.)  

The issues of service connection for bronchitis and thoracic 
spine are addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

1.  In an October 2006 written statement, the veteran 
indicated that he wanted to withdraw his appeal seeking 
entitlement to service connection for bilateral pes planus, 
peptic ulcer, and hiatal hernia, and the Board received such 
request prior to the promulgation of a decision.

2.  The veteran's disc narrowing at C3-4 manifests severe 
limitation of motion, but is not productive of: 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; or 
unfavorable ankylosis of the entire cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the veteran of a 
Substantive Appeal pertinent to the issues of entitlement to 
service connection for bilateral pes planus, peptic ulcer, 
and hiatal hernia have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.  The criteria for a disability rating of 30 percent for 
disc narrowing at C3-4 are met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5293 & 5243 
(2003-2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in September 2003.  While this notice does 
not provide any information concerning the effective date 
that could be assigned for the benefit sought be granted by 
this decision, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the veteran will have an opportunity to express disagreement 
with any effective date assigned by the RO following this 
decision.   As such, the Board finds that the veteran is not 
prejudiced by the failure to provide him that further 
information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  


Service Connection Claims

The veteran perfected an appeal from a February 2004 rating 
decision that, in pertinent part, denied service connection 
for bilateral pes planus, peptic ulcer, and hiatal hernia.  
In a written statement dated in October 2006, the veteran 
indicated that he was withdrawing these issues.  

An appeal may be withdrawn in writing at any time before a 
decision is rendered by the Board.  38 C.F.R. § 20.204(b).  
The veteran's written statement dated in October 2006, 
withdrawing these issues from appeal is valid.  Once the 
veteran withdrew these issues, there remained no allegations 
of error of fact or law for appellate consideration.  The 
Board does not have jurisdiction to review the issues of 
entitlement to service connection for bilateral pes planus, 
peptic ulcer, and hiatal hernia on appeal; these issues are 
dismissed.  38 U.S.C.A. § 7105.


Increased Evaluation

The veteran essentially contends the current evaluation 
assigned for his cervical spine disability does not 
accurately reflect the severity of this disability.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation. Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In addition, in evaluating disabilities 
of the musculoskeletal system, it is necessary to consider, 
along with the schedular criteria, functional loss due to 
flare-ups of pain, fatigability, incoordination, pain on 
movement and weakness.  38 C.F.R. §§ 4.4, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

By way of background, a rating decision dated in March 1993 
granted service connection for the veteran's cervical spine 
disability.  Specifically, that rating decision granted 
service connection for a disc narrowing at C3-4 and assigned 
a 10 percent evaluation under Diagnostic Code 5293.  
Subsequently, a rating decision dated in May 2002 increased 
the evaluation for the veteran's disability from 10 percent 
to 20 percent. That evaluation has remained in effect since 
that time.  In August 2003, the veteran filed a claim for 
increased evaluation for cervical spine disability.  

Under the criteria in effect when the veteran filed a claim 
for an increased evaluation for his back disability, 
intervertebral disc syndrome was evaluated based on either on 
its chronic neurologic and orthopedic manifestations or on 
the total annual duration of incapacitating episodes, 
whichever would result in a higher evaluation.  38 C.F.R. 
§ 4.71a (prior to September 26, 2003).  A 20 percent 
evaluation was for assignment with incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks during the past 12 months, and a 40 percent 
evaluation was for incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  Notes following the amended Diagnostic Code 
5293 advise that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.

Other Diagnostic Codes warranting consideration include 
limitation of motion of the cervical spine.  A 20 percent 
evaluation was warranted for moderate limitation of motion 
and a 30 percent evaluation was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (prior to September 26, 2003).  The words "slight," 
"moderate" and "severe" are not defined in the rating 
schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

Normal range of motion of the cervical spine is flexion and 
extension to 45 degrees, bilateral lateral flexion to 45 
degrees, and bilateral rotation to 80 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V.

During the course of this appeal, VA revised the criteria for 
evaluation for evaluation of diseases and injuries of the 
spine, effective on September 26, 2003 (see 68 Fed. Reg. 
51454-51456 (August 27, 2003)).  VA has a duty to adjudicate 
the claim under the former criteria during the entire appeal 
period, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also 
VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

The changes effective September 26, 2003, provide that 
intervertebral disc syndrome, preoperatively or 
postoperatively, should be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine, or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation.  Under the General Rating Formula, 
evaluations are assigned with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by the residuals of injury or 
disease.  That formula provides for a 30 percent evaluation 
when forward flexion of the cervical spine is limited to 15 
degrees or less or when there's favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is for 
assignment for unfavorable ankylosis of the entire cervical 
spine.  While there are higher 50 percent and 100 percent 
evaluations, those ratings are for assignment for unfavorable 
ankylosis of the entire thoracolumbar spine and unfavorable 
ankylosis of the entire spine.  Therefore, those evaluations 
are not for consideration since the veteran's disability 
involves only his cervical spine.  Under the Formula for 
Rating Intervertebral Disc Syndrome, the criteria remain the 
same.

The pertinent evidence includes two VA examination reports, 
VA and private treatment records, private medical statements 
submitted by the veteran, and the veteran's testimony. 

A VA examination report dated in November 2003 noted that the 
veteran complained of neck pain that appeared to be getting 
worse.  He did not have any medical documentation to support 
this finding from his primary care physician at VA.  However, 
he felt decreased mobility in his neck and more restriction 
than it used to be with activity.  He indicated that neck 
pain occurred during turning and rotation, and looking up or 
behind.  The pain was a 3-4 out of 10 (10 being the worst 
possible pain).  Duration is constant.  He denied any surgery 
or injury, and did admit to paraesthesias of both upper 
extremities with lifting and overhead use.  He complained of 
numbness and tingling in the upper extremities and felt more 
clumsy.  At his occupation as a nurse, the veteran complained 
that his hands went numb when he was hanging a feeding bag or 
IV, and this only takes a few minutes of holding.  

Physical examination noted palpable trapeizius muscle spasm 
posteriorly in the region of C4 down to C7 and also in the 
upper thoracic spine region.  There was decreased rang of 
motion, but full range of motion will be done for the 
cervical spine through physical therapy.  The diagnosis was 
disc narrowing, C3-4, residual pain, stiffness, and decreased 
range of motion by history.  

A March 2004 MRI revealed multilevel discogenic degenerative 
changes with variable effacement of anterior subarachnoid 
space; multilevel foraminal narrowing; and a small central 
C6-7 disc herniation.

A cervical myelogram from April 2004 noted cervical 
spondylosis at C3-4, C4-5, and C5-6 with anterior extradural 
defects seen.  There was significant interspace narrowing at 
C3-4 and C4-5.  There was evidence for decreased nerve root 
sheath filling at the C4-5 and C5-6 levels bilaterally.  

A CT scan from April 2004 revealed broad-based disc bulge at 
C2-3; severely degenerated C3-4, C4-5 discs and; broad-based 
disc bulge at C5-6.  Mild narrowing of the anterior thecal 
space was noted.  C6-7 showed disc protrusion.  

A neurological consultation report from Dr. Hamer dated in 
April 2004 noted hand intrinsic strength of 5/5, biceps, 
triceps and deltoid were 5/5 bilateral.  Sensation revealed a 
decreased pinprick in the median distribution of the right 
hand, and in the ulnar distribution in the left hand.  
Reflexes were 1/4 at the biceps and triceps.  The impression 
was probably multiple level cervical radiculopathy.  

An EMG performed in April 2004 revealed evidence for a right 
C5 radiculopathy, mild right carpal tunnel syndrome; left 
ulnar sensory showed delay across the wrist which probably 
explained his symptoms of numbness in the fourth and fifth 
finger.  

A consultation report from Dr. Slade dated in April 2004 
indicated that evaluation revealed some tenderness at the 
cervico-throacic junction area.  Palpation of the 
paravertebral musculature revealed some tenderness at the 
cervico-shoulder junction areas bilaterally.  The impression 
was multilevel cervical disc disease; C5-6 central and right 
sided disc prolapse; right-sided predominant cervical 
radiculitis; cervicalgia of an acute as well as chronic 
nature.  

A neurological consultation report from Dr. Gordon dated in 
August 2004 noted cervical spondylosis and degenerative disc 
changes at C3-4, C4-5 as well as cervical stenosis and a 
cervical disc at C6-7.  

A neurological consultation report from Dr. Crutchfield dated 
in March 2005 noted an impression of multilevel cervical 
spondylosis with significant interspace narrowing at C3-4, 
C4-5, disc herniation at C5-6 and to a lesser degree at C6-7.  
Dr. Crutchfield indicated concern over performing a three-
level fusion surgery that could cause recurrence of neck 
pain.  Instead, a prescription for a soft cervical collar, 
cervical pillow, and over-the-door cervical traction unit to 
be used as needed.  

A VA examination report dated in July 2005 indicated that the 
veteran continued to complain of a stiff neck.  The veteran 
complained of sensation of grinding in the neck on turning 
movement of the head.  There was no radiating pain in the 
arms at that time, but still complained of a little numbness 
and tingling in the right hand.  There was a questionable 
slight weakness in the hand.  He has difficulty lifting, 
moving, and positioning patients as a registered nurse.  The 
veteran did not recall any prescribed bedrest for his neck 
over the past years.  He believes that he probably has one to 
two flare-ups a week that lasts up to one to two days.  

Physical examination revealed right and left lateral rotation 
to 55 degrees.  He had discomfort on extremes of motion.  He 
had 40 degrees of flexion and 30 degrees of extension with 
discomfort on extremes of motion.  He had 20 degrees of right 
and left lateral flexion with discomfort.  There was no 
definite neck tenderness noted, but he did exhibit tenderness 
to palpation down into the trapezius bilaterally.  No spasm 
was noted.  

The private medical statements from Drs. Hamer and McClure 
made no reference to incapacitating episodes requiring 
prescribed bedrest, nor limitation of motion findings 
involving the cervical spine.  Moreover, the veteran did not 
indicate in his testimony that he had any prescribed bedrest 
for his cervical spine problems during the claims period.  

Given these limitation of motion findings, the veteran's 
complaints of chronic pain, numbness, and weakness, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, and 
resolving reasonable doubt in the veteran's favor, the Board 
finds that the evidence approximates the criteria for a 30 
percent rating under the former version of the rating 
criteria applicable to this claim.  Diagnostic Code 5290; see 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

There are no findings of incapacitating episodes during the 
claims period, and the veteran does not otherwise meet an 
evaluation in excess of 30 percent under the current general 
rating criteria for spine disabilities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5235-5242.  To warrant a higher rating under 
the revised Diagnostic Code, the veteran would have to be 
found to have unfavorable ankylosis of the entire cervical 
spine.  At no time during the course of this appeal has the 
veteran been found to have unfavorable ankylosis of the 
entire cervical spine. 

Based upon the above, for the orthopedic component, no more 
than a 30 percent disability rating would be warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5235-5243.

Disability of the median nerve is evaluated under 38 C.F.R. § 
4.124a, Diagnostic Code 8515, which provides a 70 percent 
evaluation for complete paralysis, the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb, at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances. A 50 percent rating 
is provided for severe incomplete paralysis. A 30 percent 
rating is provided for moderate incomplete paralysis.  A 10 
percent rating is provided for mild incomplete paralysis.

The rating schedule provides the following guidance in 
determining the severity of nerve paralysis:  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  
Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Upon review, incomplete paralysis of the median nerve is not 
shown.  As noted above, Dr. Hamer's report from April 2004 
noted hand intrinsic strength of 5/5, biceps, triceps and 
deltoid were 5/5 bilateral.  Sensation revealed a decreased 
pinprick in the median distribution of the right hand; 
however, EMG findings revealed mild right carpal tunnel 
syndrome.  Left ulnar sensory showed delay across the wrist 
which probably explained his symptoms of numbness in the 
fourth and fifth finger.  Nonetheless, incomplete paralysis 
was not shown.  

Additionally, there is no showing that the veteran's service- 
connected disability has resulted in so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the veteran's disability has not been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  The veteran 
has not reported any lost time from work, or other economic 
impact from the disability.  There is no evidence of recent 
hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For the foregoing reasons, the Board finds that a 30 percent, 
but no higher, evaluation is warranted.  See 38 C.F.R. §§ 
4.40, 4.45, 4.71a, former Diagnostic Code 5293.



ORDER


Service connection for bilateral pes planus, peptic ulcer, 
and hiatal hernia is dismissed.  

Subject to the provisions governing the award of monetary 
benefits, a 30 percent rating disc narrowing at C3-4 is 
granted.


REMAND

A preliminary review of the record discloses that further 
evidentiary development is needed on the issues of service 
connection for bronchitis and upper thoracic spine 
disability.  In this regard, the Board is of the opinion that 
the veteran should be afforded VA examinations in connection 
with these claims.

For the service connection claim involving bronchitis, the 
record is unclear as to whether the veteran currently has 
bronchitis, whether it is related to service, and whether the 
veteran's chronic obstructive pulmonary disease (COPD) is 
otherwise related to service.  The record shows that the 
veteran was treated for bronchitis several times in service.  
There was no reference to COPD in service.  A private medical 
statement from Dr. McClure dated in May 2005 indicates that 
the veteran has chronic bronchitis and COPD, and that both 
are as likely as not related to his military service.  
However, it is not appear that Dr. McClure had the benefit of 
a review of all records contained in the veteran's claims 
file, including his service medical records, in reaching this 
conclusion.  In addition, a VA examination report dated in 
November 2003 noted a diagnosis of COPD, but no etiological 
opinion was provided.  Further, chronic bronchitis was not 
referenced as a current diagnosis.  However, the veteran, a 
registered nurse, testified that he believes that he has 
bronchitis and that also, his COPD is related to his 
bronchitis documented in service.  Under these circumstances, 
the Board is of the opinion, that a VA examination is 
warranted to determine whether the veteran has bronchitis, 
and if so, whether it is related to service.  The physician 
should also determine whether the veteran's COPD is related 
to service.  38 C.F.R. § 3.159.  

For the service connection claim involving the thoracic 
spine, the veteran asserts that his thoracic spine disability 
is related to service.  A VA examination report dated in 
November 2003 noted a current diagnosis of thoracic 
spondylosis.  The veteran submitted a medical statement from 
Dr. McClure dated in May 2005.  Dr. McClure indicated that 
the veteran's entire back, especially the thoracic spine is 
as likely as not related to his military service.  Again, it 
is not appear that Dr. McClure had the benefit of a review of 
all records contained in the veteran's claims file, including 
his service medical records, in reaching this conclusion.  
Based upon the above, a VA examination is necessary to 
determine the etiology of the veteran's current thoracic 
spine disability.  38 C.F.R. § 3.159.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination to ascertain the nature and 
etiology of his COPD and chronic 
bronchitis.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records and 
offer comments and an opinion as to 
whether the veteran has chronic 
bronchitis and/or COPD that is causally 
or etiologically related to 
symptomatology shown in the veteran's 
service medical records, or to any other 
documented incident of service.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examinations.

2.  The veteran should be afforded an 
examination to ascertain the nature and 
etiology all thoracic spine disorders 
that may be present.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion as to 
whether the veteran has a thoracic spine 
disorder that is in any way causally or 
etiologically related to service.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examinations.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


